Exhibit L
                THE HARTFORD                                                                  June 4, 2020
                CAT CLAIM OFFICE
                P.O. BOX 14268
                LEXINGTON KY 40512




VANESSA N KELLER DMD & TRISHA M YOUNG DMD PC
165 N MERAMEC AVE STE 420
SAINT LOUIS MO 63105




Re:   Insured:          VANESSA N KELLER DMD & TRISHA M YOUNG DMD PC
      Claimant:         VANESSA N KELLER DMD & TRISHA M YOUNG DMD PC
      Date of Loss:     March 16, 2020
      Event Number:     CP0018751080
      Claim Number:     _ Y93 F 63887

Dear VANESSA N KELLER DMD & TRISHA M YOUNG DMD PC:

We have completed a review of your loss and have determined that since the coronavirus did not cause property
damage at your place of business or in the immediate area, this business income loss is not covered. Even if the
virus did cause damage, it is excluded from the policy, and the limited coverage available for losses caused by
virus does not apply to the facts of your loss.

As we understand the facts, you are suffering from a loss of business income because you, or a business you
depend on, have had to close or limit your business to help prevent the spread of COVID-19, the disease caused
by the novel coronavirus.

For more details on how we came to this decision, please see the information on the following pages. It lists the
relevant portions of your insurance policy and explains how they apply to your situation.

If you believe there are additional facts Hartford should consider, please let us know, and we will reopen your claim.

We know this virus has led to unprecedented circumstances and care very much about the wellbeing of all our
customers. For more on possible government support for small business at this time, you might like to visit
https://www.sba.gov/page/coronavirus-covid-19-small-business-guidance-loan-resources.




PT00082
                                                     Page 1 of 2
                                                                                                    Ex. J, pg 1
If you have any questions, please feel free to contact me at the telephone number listed below.

The foregoing should not be construed as a waiver of any of Hartford’s rights and defenses under your policy
number, and Hartford specifically reserves its right to modify or supplement this review of coverage based upon any
additional information which it may obtain and/or any other grounds which may appear.


Sincerely,


Charles Weimer
Charles Weimer
ASR
Toll Free Number: (860) 509 - 9196
charles.weimer@thehartford.com

Writing Company Name: Sentinel Insurance Company, Ltd.

CC: MISSOURI DENTAL INS SRVCS INC/PHS via U.S.Mail

CC: Agent




PT00082
                                                    Page 2 of 2
                                                                                                  Ex. J, pg 2
COVERAGE DECISION DETAILS

We are basing this determination on the following policy language found within the Special Property Coverage Form (SS
00 07 07 05), made part of your policy, which states, in part, as follows:

A. COVERAGE
   We will pay for direct physical loss of or physical damage to Covered Property at the premises described in the
   Declarations (also called "scheduled premises[1]" in this policy) caused by or resulting from a Covered Cause of Loss.
   ***
   3. Covered Causes of Loss
       RISKS OF DIRECT PHYSICAL LOSS unless the loss is:
       a. Excluded in Section B., EXCLUSIONS; or
       b. Limited in Paragraph A.4. Limitations; that follow.

This property policy protects your business personal property and/or building against risks of direct physical loss or
damage at your Scheduled Premises. You have not identified any direct physical loss to any property at a scheduled
premises.

The Additional Coverages section of the Special Property Coverage Form (SS 00 07 07 05) also provides as follows:

         5. Additional Coverages
            ***
            o. Business Income
                (1) We will pay for the actual loss of Business Income you sustain due to the necessary suspension of your
                    "operations" during the "period of restoration". The suspension must be caused by direct physical loss of
                    or physical damage to property at the "scheduled premises" [emphasis added], including personal property
                    in the open (or in a vehicle) within 1,000 feet of the “scheduled premises”, caused by or resulting from a
                    Covered Cause of Loss.
                (2) With respect to the requirements set forth in the preceding paragraph, if you occupy only part of the site at
                    which the “scheduled premises” are located, your “scheduled premises” also means:
                   (a) The portion of the building which you rent, lease or occupy; and
                   (b) Any area within the building or on the site at which the “scheduled premises” are located, but only if
                        that area services, or is used to gain access to, the “scheduled premises”.
                (3) We will only pay for loss of Business Income that occurs within 12 consecutive months after the date of
                    direct physical loss or physical damage.
                   This Additional Coverage is not subject to the Limits of Insurance.
                   ***
                (5) With respect to the coverage provided in this Additional Coverage, suspension means:
                   (a) The partial slowdown or complete cessation of your business activities; or
                   (b) That part or all of the “scheduled premises” is rendered untenable as a result of a Covered Cause of
                        Loss if coverage for Business Income applies to the policy.

The Business Income coverage is not provided for your claim because there has been no physical loss or damage caused
by or resulting from a Covered Cause of Loss to property at a scheduled premises.

The Additional Coverages section of the Special Property Coverage Form (SS 00 07 07 05) also provides as follows:
       q. Civil Authority
                 (1) This insurance is extended to apply to the actual loss of Business Income you sustain when access to
                     your "scheduled premises" is specifically prohibited by order of a civil authority as the direct result of a
                     Covered Cause of Loss to property in the immediate area of your "scheduled premises" [emphasis added].
                 (2) The coverage for Business Income will begin 72 hours after the order of a civil authority and coverage will
                     end at the earlier of:
                    (a) When access is permitted to your "scheduled premises"; or
                    (b) 30 consecutive days after the order of the civil authority.


________________
1
    "Scheduled Premises" means any premises listed by location address in the Scheduled Premises section of the Declarations.




PT00082
                                                                      Page 1 of 4
                                                                                                                                Ex. J, pg 3
We have no information to indicate that a civil authority issued an order as a direct result of a covered cause of loss to
property in the immediate area of your scheduled premises; accordingly, this additional coverage is not available for your
claimed loss of business income. If you believe there is an order of a civil authority as the result of a Covered Cause of
Loss to property in your immediate area, please immediately send it to my attention for review.

The Additional Coverages section of the Special Property Coverage Form (SS 00 07 07 05) also provides as follows:

           s. Business Income from Dependent Properties
              (1) We will pay for the actual loss of Business Income you sustain due to direct physical loss or physical
                   damage at the premises of a dependent property caused by or resulting from a Covered Cause of
                   Loss.
                  The most we will pay under this Additional Coverage is $5,000 in any one occurrence unless a higher
                  Limit of Insurance is indicated in the Declarations.
              ***
              (4) Dependent Property means property owned, leased or operated by others whom you depend on to:
                  (a) Deliver materials or services to you or to others for your account. But services do not include:
                        (i) Water, communication, power services or any other utility services; or
                        (ii) Any type of web site, or Internet service.
                  (b) Accept your products or services;
                  (c) Manufacture your products for delivery to your customers under contract for sale; or
                  (d) Attract customers to your business premises.
                    The dependent property must be located in the coverage territory[2] of this policy.
              (5) The coverage period for Business Income under this Additional Coverage:
                  (a) Begins 72 hours after the time of direct physical loss or physical damage caused by or resulting
                       from a Covered Cause of Loss at the premises of the dependent property; and
                  (b) Ends on the date when the property at the premises of the dependent property should be repaired,
                       rebuilt or replaced with reasonable speed and similar quality.
              (6) The Business Income coverage period, as stated in Paragraph (5), does not include any increased
                   period required due to the enforcement of any ordinance or law that:
                    (a) Regulates the construction, use or repair, or requires the tearing down of any property; or
                    (b) Requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify, or
                         neutralize, or in any way respond to, or assess the effects of "pollutants."
              (7) The definition of Business Income contained in the Business Income Additional Coverage also applies
                   to this Business Income from Dependent Properties Additional Coverage
To the extent you are making a claim for loss of business income from a dependent property, no direct physical loss or
damage caused by or resulting from a Covered Cause of Loss has occurred at a Dependent Property. Accordingly, there
is no coverage for your claim under this coverage part.

We note that your policy also contains the following potentially applicable exclusion:

         B. EXCLUSIONS
                   ***
            2. We will not pay for physical loss or physical damage caused by or resulting from[3]:
                   ***
                   i. Pollution: We will not pay for loss or damage caused by or resulting from the discharge, dispersal,
                   seepage, migration, release or escape of "pollutants and contaminants" unless the discharge, dispersal,
                   seepage, migration, release or escape is itself caused by any of the "specified causes of loss." But if
                   physical loss or physical damage by the "specified causes of loss" results, we will pay for the resulting
                   physical loss or physical damage caused by the "specified cause of loss."




________________
2
 Coverage for Business Income from Dependent Property would be further denied if it were determined that the dependent property is outside of the
coverage territory, which is the United States (including its territories and possessions), Puerto Rico, and Canada.

3   Your policy may be amended to read “We will not pay for loss or damage caused by or resulting from…”



PT00082
                                                                     Page 2 of 4
                                                                                                                             Ex. J, pg 4
The policy also contains the following definitions:

         G. PROPERTY DEFINITIONS
             ***
            15. "Pollutants and Contaminants" means any solid, liquid, gaseous or thermal irritant or contaminant, including
            smoke, vapors, soot, fumes, acids, alkalis, chemicals and waste, or any other material which causes or threatens
            to cause physical loss, physical damage, impurity to property, unwholesomeness, undesirability, loss of
            marketability, loss of use of property, or which threatens human health or welfare. Waste includes materials to be
            recycled, reconditioned or reclaimed.
            ***
            19. "Specified Cause of Loss" means the following:
               Fire; lightning; explosion, windstorm or hail; smoke; aircraft or vehicles; riot or civil commotion; vandalism;
               leakage from fire extinguishing equipment; sinkhole collapse; volcanic action; falling objects; weight of snow, ice
               or sleet; water damage.
                               ***
                          c. Water damage means accidental discharge or leakage of water or steam as the direct result of the
                          breaking or cracking of any part of a system or appliance containing water or steam.

The coronavirus is understood to be an irritant or contaminant which causes or threatens to cause physical impurity,
unwholesomeness and threatens human health or welfare. Further, the virus was not caused by a “Specified Cause of
Loss”. Accordingly, even if coverage were otherwise available for loss caused by coronavirus, the pollution exclusion
could further bar coverage for the loss.

We note that your policy also contains the following potentially applicable exclusion:

             B. EXCLUSIONS
                   ***
                   2. We will not pay for physical loss or physical damage caused by or resulting from[4]:
                        a. Consequential Losses; Delay, loss of use or loss of market.

To the extent you are claiming physical loss or physical damage caused by loss of use or loss of market, coverage would
be precluded based on the exclusion above.

Section B. Exclusions also provides as follows:

                      3. We will not pay for loss or damage caused by or resulting from any of
                      the following. But if physical loss or physical damage by a Covered Cause
                      of Loss results, we will pay for that resulting physical loss or damage.
                      ***
                               b. Acts or Decisions: Acts or decisions, including the failure to act or decide, of any person,
                               group, organization or governmental body.

Based on the exclusion cited above, we will not pay for loss or damage caused by or resulting from the decision of a
person, group, organization or governmental body.
Lastly, your policy also includes a Limited Fungi, Bacteria or Virus Coverage endorsement (SS 40 93 07 05), which
provides as follows:

        A. Fungi, Bacteria or Virus Exclusions:
***
             2. The following exclusion is added to Paragraph B.1. Exclusions of the Standard Property Coverage Form and
             the Special Property Coverage Form…:

             i. "Fungi", Wet Rot, Dry Rot, Bacteria And Virus
             We will not pay for loss or damage caused directly or indirectly by any of the following. Such loss or
             damage is excluded regardless of any other cause or event that contributes concurrently or in any
             sequence to the loss:
______________
4   Your policy may be amended to read “We will not pay for loss or damage caused by or resulting from…”

PT00082
                                                                     Page 3 of 4
                                                                                                                Ex. J, pg 5
                         (1) Presence, growth, proliferation, spread or any activity of "fungi", wet rot, dry rot, bacteria or
                         virus.

                         (2) But if "fungi", wet rot, dry rot, bacteria or virus results in a "specified cause of loss" to Covered
                         Property, we will pay for the loss or damage caused by that "specified cause of loss".


                This exclusion does not apply:
                (1) When "fungi", wet or dry rot, bacteria or virus results from fire or
                 lightning; or

                 (2) To the extent that coverage is provided in the Additional Coverage – Limited Coverage for "Fungi",
                  Wet Rot, Dry Rot, Bacteria and Virus with respect to loss or damage by a cause of loss other than fire or
                  lightning.
                This exclusion applies whether or not the loss event results in widespread damage or affects a substantial
                area.

Based on the exclusionary language above, we will not pay for loss or damage caused directly or indirectly by presence,
growth, proliferation, spread or any activity of virus unless the virus results in a “specified cause of loss” (see definition
cited earlier in this letter). As we understand your loss, the virus has not resulted in a specified cause of loss and there is
no coverage for you claim based on the exclusion for virus.
The Limited Fungi, Bacteria or Virus Coverage endorsement (SS 40 93 07 05) also provides as follows:
        B. The following Additional Coverage is added to Paragraph A.4. of the Standard Property Coverage Form or
        Paragraph A.5. of the Special Property Coverage Form,
        and applies to the optional coverage form SS 04 41, Computers and Media and SS 04 45, Personal Property of
        Others Form:
                1. Limited Coverage For "Fungi", Wet Rot, Dry Rot, Bacteria and Virus
                     a. The coverage described in 1.b. below only applies when the "fungi", wet or dry rot, bacteria or
                        virus is the result of one or more of the following causes that occurs during the policy period and
                        only if all reasonable means were used to save and preserve the property from further damage at
                        the time of and after that occurrence.
                         (1) A "specified cause of loss" other than fire or lightning;
                         (2) Equipment Breakdown Accident occurs to Equipment Breakdown Property, if Equipment
                         Breakdown applies to the affected premises.

                      b. We will pay for loss or damage by "fungi", wet rot, dry rot, bacteria and virus. As used in this
                         Limited Coverage, the term loss or damage means:

                         (1) Direct physical loss or direct physical damage to Covered Property caused by "fungi", wet rot,
                         dry rot, bacteria or virus, including the cost of removal of the "fungi", wet rot, dry rot, bacteria or
                         virus;
                         (2) The cost to tear out and replace any part of the building or other
                         property as needed to gain access to the "fungi", wet rot, dry rot, bacteria or virus; and
                         (3) The cost of testing performed after removal, repair, replacement or restoration of the damaged
                         property is completed, provided there is a reason to believe that "fungi", wet rot, dry rot, bacteria
                         or virus are present.
                      c. Unless a higher Limit of Insurance is shown in the Declarations for Limited "Fungi", Bacteria or
                         Virus Coverage, the coverage described under this Limited Coverage is No more than the Limit of
                         Insurance stated in the Declarations for Building and Business Personal Property, but not greater
                         than $50,000.

As we understand your loss, the virus did not result from a specified cause of loss; therefore, there is no coverage for your
claim based on the limited coverage for virus.



PT00082
                                                          Page 4 of 4
                                                                                                                Ex. J, pg 6
